DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed November 07, 2022 claims 1, 6, 9, 10 and 12 have been amended, claim 22 is new and claim 5 has been cancelled. Claims 18 through 21 were previously withdrawn. Claims 1 through 4 and 6 through 22 are currently pending.

Response to Arguments
Applicant's arguments filed November 07, 2022 have been fully considered but they are not fully persuasive.
Applicant’s arguments concerning the 112(b) rejection of the claims is not persuasive because the specification of the present invention does not provide a clear definition for what is meant by “improving wettability”. Though the specification discloses a description as to what is meant by “wettability” there is no clear definition for what is meant by “improving” wettability. Therefore, the claims are indefinite because “improving” is a relative term.
Applicant’s arguments, with respect to the prior art rejection(s) of the claim(s) have been fully considered and are persuasive in that primary reference Lim does not teach that the nozzle was fabricated from one or more ceramic material or one or more graphitic material.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and new prior art necessitated by the amendments to the claims. As will be discussed further in this Office Action, Nakayama (U.S. Patent Publication No. 2019/0077149) teaches that it was known in the art to form liquid discharge nozzles like those taught by Lim to be formed from metal and ceramics and therefore the claims are still obvious in view of the prior art.

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “improving wettability” in claim 1 is a relative term which renders the claim indefinite. The term “improving wettability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims are indefinite because it is not clear how the wettability properties of the nozzle are being altered by the claimed process in order to “improve” the wettability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (U.S. Patent # 8,474,141) in view of Nakayama et al (U.S. Patent Publication No. 2019/0077149).
	In the case of claims 1, 6 and 17, Lim teaches method for surface treating a nozzle of an additive manufacturing device/liquid dispenser used for manufacturing a liquid crystal display (Abstract and Column 1 Lines 17-21) the surface treatment comprised contacting a surface of the nozzle 111 with one or more modifying agents/oxidizing agents in the form of oxygen or ozone plasma which increased the oxygen content of the surface of the nozzle by adding hydroxyl groups to the surface (Column 6 Line 57 through Column 7 Line 7 and Figure 6). Since the treatment process only added hydroxyl functional groups to the surface of the nozzle, the method did not comprise depositing a coating on the surface of the nozzle. Furthermore, since the method of Lim increased an oxygen content on the surface of the nozzle, the examiner takes the position that the wettability of the nozzle was “improved”.
	Though Lim teaches that the nozzle comprised metal such as stainless steel or aluminum (Column 6 Lines 32-36) Lim does not teach that the nozzle was fabricated from one or more ceramic materials, one or more graphitic material or a combination thereof.
	Nakayama teaches a nozzle in the form of a liquid ejecting head used in the formation of liquid crystal displays (Abstract and Page 9 Paragraph 0111) wherein the components of the ejecting head/nozzle were fabricated from metal such as stainless steel or ceramic such as aluminum oxide (Pages 2-4 Paragraphs 0034, 0038 and 0050 and Figure 1).
	Based on the teachings of Nakayama, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have fabricated the nozzle of Lim from aluminum oxide instead of a metal such as stainless steel because it was known in the art to form nozzles from either aluminum oxide or stainless steel and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.
	As for claims 2 and 3, Lim teaches contacting the entire surface of the nozzle with the modifying agent/plasma (Column 6 Line 57 through Column 7 Line 7 and Figure) and that the purpose of the taught invention was to prevent adhesion and clogging of the liquid crystal material to the nozzle surface (Column 11 Line 25 through Column 12 Line 4). Therefore, an inner surface and outer surface were contacted with the modifying agent.
	As for claim 4, Lim does not specifically teach that the plasma/modifying agent was contacted with the nozzle for about 1 minute to about 60 minutes but Lime does teach that the nozzle was contacted with the plasma for about 30 seconds to about one minute (Column 7 Lines 1-7), which overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 15 and 16, Lim teaches that the increased oxygen content on the surface of the nozzle was preserved by a post-treatment process/third modification process wherein the surface of the nozzle was contacted with an intermediate sacrificial material in the form of a polymer resin and while in contact with the polymer resin/intermediate sacrificial material the nozzle was subjected to heating for about 4 to about 7 hours (Column 7 Lines 56-67 and Figure 6). Since the heating was only conducted for four to seven hours the nozzle with the intermediate sacrificial material/polymer resin was subjected to cooling.
	As for claim 22, as was discussed previously, it would have been obvious for the nozzle of Lim to be fabricated from aluminum oxide.













Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Nakayama et al as applied to claims 1 and 6 above, and further in view of Itoh et al (U.S. Patent # 8,575,384).
	The teachings of Lim in view of Nakayama as they apply to claims 1 and 6 have been discussed previously and are incorporated herein.
	As for claims 7-10, as was discussed previously, Lim taught having contacted the nozzle surface with an oxidizing/modifying agent in the form of ozone or oxygen plasma in order to increase the oxygen concentration on the surface of the nozzle by forming hydroxyl groups. However, Lim does not teach that the modifying agent further comprised an acid or base or any of the oxidizing agents disclosed in claim 9. Lim does teach that the plasma treatment was for forming hydroxyl groups on the nozzle surface which bonded with a subsequently applied silane compound (Column 7 Lines 4-31) and as was discussed previously it would have been obvious for the nozzle of Lim to be formed from aluminum oxide.
	Itoh teaches a method for forming an inorganic composite wherein a silane compound was bonded to an inorganic material by reacting the silane/silanol compound with a hydroxyl groups on the surface of the inorganic material (Abstract, Column 1 Lines 8-10, Column 11 Lines 47-52 and Column 12 Lines 12-26). Itoh teaches that the inorganic material included ceramic such as aluminum oxide (Column 11 Lines 53-62) and that hydroxyl groups were formed on the surface of the inorganic material by contacting the material with oxygen plasma or a piranha solution comprised of hydrogen peroxide and concentrated sulfuric acid (Column 12 Lines 39-64).
	Based on the teachings of Itoh, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have substituted the oxygen plasma treatment of Lim in view of Nakayama with a piranha solution treatment because both treatments were known in the art for forming hydroxyl groups on the surface of aluminum oxide and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.
	As for the claim 8 requirement wherein, the sulfuric acid to hydrogen peroxide were present in a volume ratio of from about 2:1 to about 4:1 neither reference teaches this. However, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal concentrations by volume for the amount of sulfuric acid and hydrogen peroxide in the piranha solution of Lim in view of Nakayama and Itoh because the concentration of hydrogen peroxide affected the amount of oxidation of the nozzle surface.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Nakayama et al as applied to claim 1 above, and further in view of Ma et al (U.S. Patent Publication No. 2015/0140344).
	The teachings of Lim in view of Nakayama as they apply to claim 1 have been discussed previously and are incorporated herein.
	As for claims 10-13, as was discussed previously, Lim taught having contacted the nozzle surface with a modifying agent in the form of ozone or oxygen plasma in order to increase the oxygen concentration on the surface of the nozzle by forming hydroxyl groups. However, Lim does not teach that the modifying agent comprised an acid or base and that the nozzle was rinsed with an aqueous solution. Lim does teach that the plasma treatment was for forming hydroxyl groups on the nozzle surface which bonded with a subsequently applied silane compound (Column 7 Lines 4-31). Furthermore, it would have been obvious for the nozzle of Lim to be formed from aluminum oxide which is a ceramic.
	Ma teaches a process for coating a device with a silane compound wherein the device was formed form a ceramic (Abstract and Page 1 Paragraph 0006). Ma teaches that the surface of the device was hydroxylated prior to contact with the silane compound by oxygen plasma treatment or treatment with sodium hydroxide, nitric acid or hydrochloric acid followed by rinsing with deionized water (Page 2 Paragraph 0017 and Page 4 Paragraphs 0042-0044).
	Based on the teachings of Ma, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have substituted the oxygen plasma treatment of Lim in view of Nakayama with sodium hydroxide, nitric acid or hydrochloric acid treatment followed by aqueous rinsing because both treatments were known processes in the art for forming hydroxyl groups on the surface of ceramic substrates and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.
	As for claim 11, Ma does not specifically teach having used a combination of nitric acid and hydrochloric acid in a volume ratio of from about 1:3 to about 1:5 but does teach that a combination of treatments could be used (Page 4 Paragraph 0042). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP section 2144.06.I.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have combined nitric and hydrochloric acid to form one modifying agent because they were both known agents in the art for hydroxylizing ceramic surfaces and therefore one of ordinary skill would have had a reasonable expectation of success in their combination.
	Furthermore, as for the claimed volume ration, as was discussed previously it would have been obvious to have determined optimal concentration through routine experimentation and therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal volume concentrations of nitric acid and hydrochloric acid in the treatment process of Lim in view of Nakayama and Ma because the amount of each acid affected the amount of hydroxyl groups formed on the nozzle surface.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Nakayama et al as applied to claim 1 above, and further in view of Lu (U.S. Patent Publication No. 2012/0237777).
	The teachings of Lim in view of Nakayama as they apply to claim 1 have been discussed previously and are incorporated herein.
	As for claims 12-14, as was discussed previously, Lim taught having contacted the nozzle surface with a modifying agent in the form of ozone or oxygen plasma in order to increase the oxygen concentration on the surface of the nozzle by forming hydroxyl groups. However, Lim does not teach that the modifying agent comprised a base and that the nozzle was rinsed with an aqueous solution followed by dying by heating. Lim does teach hat the plasma treatment was for forming hydroxyl groups on the nozzle surface which bonded with a subsequently applied silane compound (Column 7 Lines 4-31). Furthermore, as was discussed previously, it would have been obvious to have formed the nozzle of Lim from a ceramic.
	Lu teaches a method for coating a substrate with a silane compound (Abstract and Page 1 Paragraph 0002) wherein the substrate was comprised glass/ceramic materials (Page 2 Paragraphs 0025-0027). Lu teaches that prior to coating with the silane compound the surface of the substrate was modified to add hydroxyl groups to the substrate surface wherein the modifying was conducted by oxygen plasma treatment or treatment with sodium hydroxide (Pages 2-3 Paragraphs 0030-0032) and teaches a specific embodiment wherein steel substrates were first treated with sodium hydroxide followed by rinsing with deionized water followed by heat drying in a convection oven (Page 5 Paragraph 0058).
	Based on the teachings of Lu, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have substituted the oxygen plasma treatment of Lim in view of Nakayama with the sodium hydroxide treatment of Lu because both treatments were known processes in the art for forming hydroxyl groups on the surface of ceramic substrates and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.

Conclusion
	Claims 1 through 4, 6 through 17 and 22 have been rejected. Claims 18 through 21 are withdrawn from consideration. No claims were allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712